     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 1 of 58 Page ID #:1



 1   Morgan E. Pietz (SBN 260629)
 2
       morgan@pstrials.com
     Cyrus E. Shahriari (SBN 292166)
 3     cyrus@pstrials.com
     PIETZ & SHAHRIARI, LLP
 4
     9454 Wilshire Blvd., Suite 310
 5   Beverly Hills, CA 90212
     Telephone (310) 424-5557
 6
     Adam C. Sherman (SBN 224979)
 7
     VORYS, SATER, SEYMOUR AND PEASE LLP
 8   301 East Fourth Street
     Suite 3500, Great American Tower
 9   Cincinnati, Ohio 45202
     Telephone: (513) 723-4680
10
     Facsimile: (513) 852-8468
11   Email: acsherman@vorys.com

12   Attorneys for Plaintiff
     SGII, INC. d/b/a SENEGENCE INTERNATIONAL, INC.
13
                            UNITED STATES DISTRICT COURT
14                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                 SOUTHERN DIVISION
15

16    SGII, INC., d/b/a SENEGENCE            :   Case No:
      INTERNATIONAL, INC., a Delaware        :
17    corporation,                           :
                                             :   COMPLAINT FOR:
18                                                (1) TRADEMARK INFRINGEMENT
                   Plaintiff,                :
19                                           :    [15 U.S.C. § 1114 and 15 U.S.C. § 1125(a)];
            v.                               :    (2) TRADE DRESS INFRINGEMENT
20                                           :    [15 U.S.C. § 1125(a)];
      SIARA MARTIN, an individual,           :    (3) FALSE ADVERTISING
21
                                             :    [15 U.S.C. § 1125(a)(1)(B)];
22                 Defendant.                :    (4) UNFAIR COMPETITION
                                             :    [15 U.S.C. § 1125(a)(1)(A)];
23                                           :    (5) COMMON LAW TRADEMARK
                                             :    INFRINGEMENT;
24
                                             :    (6) TORTIOUS INTERFERENCE WITH
25                                                CONTRACTS;
                                                  (7) FALSE ADVERTISING
26                                                [Cal. Bus. & Prof. Code § 17500]; and
                                                  (8) UNFAIR COMPETITION
27
                                                  [Cal. Bus. & Prof. Code §§ 17200, et seq.]
28
                                                 JURY TRIAL DEMANDED

                                        COMPLAINT - 1
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 2 of 58 Page ID #:2



 1          Plaintiff SGII, Inc. d/b/a SeneGence International, Inc. (“SeneGence”) brings this action
 2   against Defendant Siara Martin (“Martin”) for trademark infringement in violation of the Lanham
 3
     Act, 15 U.S.C. § 1114 and 15 U.S.C. § 1125(a); trade dress infringement in violation of 15 U.S.C.
 4
     § 1125(a); false advertising in violation of 15 U.S.C. § 1125(a)(1)(B); unfair competition in
 5
     violation of 15 U.S.C. § 1125(a)(1)(A); common law trademark infringement; tortious interference
 6
     with contracts; false advertising in violation of Cal. Bus. & Prof. Code § 17500, et seq.; and unfair
 7
     competition in violation of Cal. Bus. & Prof. Code § 17200, et seq. In support of its complaint,
 8
     SeneGence alleges as follows:
 9
                                                 PARTIES
10
            1.      SeneGence is a corporation, organized under the laws of Delaware, with its
11
     principal place of business located in Foothill Ranch, California.
12
            2.      Martin is an individual who, on information and belief, resides at 184 Country Club,
13
     Tooele, UT 84074 and may be served with process there or anywhere else she may be found.
14
                                              JURISDICTION
15
            3.      This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331,
16
     28 U.S.C. § 1338, and 28 U.S.C. § 1367. SeneGence’s federal claims are predicated on 15 U.S.C.
17
     § 1114 and 15 U.S.C. § 1125(a), and its claims arising under the laws of the State of California are
18
     substantially related to its federal claims such that they form part of the same case or controversy.
19
            4.      This Court has personal jurisdiction because Martin has expressly aimed tortious
20
     activities toward the State of California and established sufficient minimum contacts with
21
     California by, among other things, advertising and selling infringing materials to consumers within
22
     California through highly interactive commercial websites and other means with the knowledge
23
     that SeneGence is located in California and is harmed in California as a result of Martin’s sales of
24
     infringing materials. Martin has known that SeneGence is located in California, among other
25
     reasons, because she used to be under contract with SeneGence as a SeneGence Independent
26
     Distributor. SeneGence’s claims arise out of Martin’s sales of infringing materials to California
27
     residents.
28




                                               COMPLAINT - 2
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 3 of 58 Page ID #:3



 1                                                VENUE
 2           5.     Venue is properly founded in this judicial district pursuant to 28 U.S.C. § 1391(b)
 3
     because a substantial part of the events giving rise to SeneGence’s claims occurred within this
 4
     judicial district or, in the alternative, because Martin is subject to personal jurisdiction in this
 5
     district.
 6
                                       FACTUAL ALLEGATIONS
 7
                                     SeneGence and its Trademarks
 8
             6.     SeneGence develops, manufactures, markets, and sells a variety of high-quality
 9
     beauty and makeup products. These products include, but are not limited to: LipSense® Long
10
     Lasting Liquid Lip Color, ShadowSense® eye shadow and related products, EyeSense® eye liner,
11
     LashSense® mascara, UnderSense® eyelash primer, LashExtend eyelash enhancer, BrowSense®
12
     eyebrow color, BlushSense® blush, MakeSense® foundation and related products, SeneDerm®
13
     skin care products, and Fooops!® makeup remover products.
14
             7.     SeneGence sells its products exclusively through Independent SeneGence
15
     Distributors (“Distributors”), who must enter into contracts with SeneGence to be permitted to sell
16
     SeneGence products.
17
             8.     SeneGence markets and sells its products throughout the United States, including
18
     in California. SeneGence devotes a significant amount of time, energy, and resources to protecting
19
     the value of its brands, products, and reputation throughout the country and around the world. By
20
     selling its products exclusively through Distributors, SeneGence ensures that its customers receive
21
     only the highest-quality products and are able to make informed purchasing decisions based on
22
     accurate SeneGence-approved marketing materials.
23
             9.     To promote and protect its brands of beauty products in the United States,
24
     SeneGence has registered numerous trademarks with the United States Patent and Trademark
25
     Office. These trademarks include, but are not limited to: SENEGENCE® (U.S. Trademark
26
     Registration No. 2,668,790), LIPSENSE® (U.S. Trademark Registration No. 2,362,204),
27
     SHADOWSENSE® (U.S. Trademark Registration No. 5,028,643), EYESENSE® (U.S.
28
     Trademark Registration No. 2,995,466); LASHSENSE® (U.S. Trademark Registration No.


                                               COMPLAINT - 3
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 4 of 58 Page ID #:4



 1   2,644,059), UNDERSENSE® (U.S. Trademark Registration No. 5,028,644), BROWSENSE®
 2   (U.S. Trademark Registration No. 2,644,060), BLUSHSENSE® (U.S. Trademark Registration
 3
     No. 5,028,642), MAKESENSE® (U.S. Trademark No. 5,070,027), SENEDERM® (U.S.
 4
     Trademark Registration No. 2,706,621), and FOOOPS! ® (U.S. Trademark Registration No.
 5
     2,621,363) (collectively, the “SeneGence Registered Trademarks”).
 6
             10.     The registration for each of the SeneGence Registered Trademarks is valid,
 7
     subsisting, and in full force and effect.
 8
             11.     SeneGence actively uses and markets the SeneGence Registered Trademarks in
 9
     commerce.
10
             12.     Due to the quality and exclusive distribution of SeneGence products, and because
11
     SeneGence is recognized as the source of high quality products, the SeneGence Registered
12
     Trademarks have substantial value.
13
             13.     SeneGence also actively uses and markets SeneGence products with a stylized “S”
14
     trademark (the “‘S’ trademark”). The distinguishing elements of this mark include a silhouette of
15
     a woman in profile and a depiction of a flower drawn into the shape of the letter “S,” as can be
16
     seen in the following screenshots:
17

18

19

20

21                                     SeneGence and its Trade Dress
22           14.     Nearly all SeneGence products feature the same design or trade dress, including but
23   not limited to LipSense, ShadowSense, EyeSense, LashExtend, BrowSense, BlushSense,
24   MakeSense, Foops!, and SeneDerm products. SeneGence uses the same trade dress across its
25   brands so that it can market its products as a cohesive team of products and ensure that consumers
26   immediately associate the products with SeneGence when they see all or a portion of the trade
27   dress (hereinafter, the “SeneGence Trade Dress”).
28




                                                 COMPLAINT - 4
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 5 of 58 Page ID #:5



 1          15.     The SeneGence Trade Dress is comprised of a tube, applicator, or container for
 2   beauty products that features three or more of the following elements: (a) a label with thin, scripted
 3
     writing in the center and a thick gold strip on at least one end of the label; (b) gold, blue or clear
 4
     caps; (c) solid colors in the background of the label, which vary according to the product; (d) the
 5
     name of the product (for example, LipSense) in large thin, scripted font, and the shade of the
 6
     product or other product information in smaller thin, scripted font.
 7
            16.     Examples of the SeneGence Trade Dress can be seen in the following screenshots
 8
     from the SeneGence website:
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                COMPLAINT - 5
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 6 of 58 Page ID #:6



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          17.     Examples of MakeSense, Foooops, and SeneDerm products can be seen in the
14   following screenshots from the SeneGence website:
15

16

17

18

19

20

21

22

23

24

25

26

27          18.     SeneGence’s “S” trademark appears on the label of many SeneDerm products. This
28   trademark has a distinctive style that includes the shape of a woman’s face in profile and the shape


                                               COMPLAINT - 6
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 7 of 58 Page ID #:7



 1   of a flower drawn into the “S.” Examples of some of the SeneDerm products that include the “S”
 2   trademark on their product labels can be seen in the following screenshots from the SeneGence
 3
     website:
 4

 5

 6

 7

 8

 9

10

11

12

13

14    SeneGence Requires Distributors to Enter Into Contracts that Prohibit Them from Using
         Advertising, Marketing, and Promotional Materials Not Approved by SeneGence
15

16
               19.   Distributors are not permitted to sell SeneGence products unless they enter into

17
     contracts with SeneGence which impose certain limitations on how, to whom, and where

18
     Distributors may sell SeneGence products. These contracts include the SeneGence Distributor

19
     Application and Agreement, the SeneGence Distributor Policies and Procedures Guide, and other

20
     materials incorporated into the Distributor Application and Agreement (collectively, “Distributor

21
     Agreements”).

22             20.   SeneGence’s Distributor Agreements provide, among other obligations and

23   restrictions, and in exchange for other benefits provided by the Agreements (including the ability

24   to purchase and resell SeneGence products), that Distributors may only use promotional,

25   marketing, or advertising materials that have been issued by SeneGence or that SeneGence has

26   approved in writing. SeneGence prohibits Distributors from using unapproved promotional,

27   marketing, and advertising materials because it devotes substantial time and resources to creating

28   marketing materials and wants to control how its products are depicted and represented to the
     public.

                                              COMPLAINT - 7
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 8 of 58 Page ID #:8



 1          21.     Under SeneGence’s Distributor Agreements, Distributors are also prohibited from
 2   obtaining promotional materials featuring copyrighted or trademarked material from any source
 3
     other than SeneGence, unless SeneGence gives prior written approval. Distributors are further
 4
     prohibited from using SeneGence trademarked or copyrighted material online or in social media
 5
     without prior written approval from SeneGence.
 6
                            Martin’s Unlawful Sales of Infringing Materials
 7
            22.     Martin used to be a Distributor. As a Distributor, Martin agreed to all of the
 8
     obligations and restrictions in the Distributor Agreement. In June 2018, Martin ceased to be a
 9
     Distributor and lost the right to resell SeneGence products.
10
            23.     Beginning while she was a Distributor and continuing to the present, Martin has
11
     taken and displayed photographs of products bearing the SeneGence Registered Trademarks, the
12
     “S” trademark, and/or the SeneGence Trade Dress (“Infringing Photographs”). Martin takes these
13
     photographs so that she can sell them to Distributors for Distributors to use as advertising,
14
     marketing, and promotional materials with the SeneGence products they sell.
15
            24.     SeneGence has never approved Distributors to use the Infringing Photographs as
16
     advertising, marketing, or promotional materials. In fact, SeneGence has repeatedly informed
17
     Martin that Distributors are not permitted to use the photographs and other promotional materials
18
     Martin has created to assist in their sales of SeneGence products. Accordingly, through her sales
19
     of the Infringing Photographs, Martin is inducing and causing Distributors to use forbidden
20
     promotional, marketing, and advertising materials in violation of their Distributor Agreements.
21
            25.     Martin either has advertised or is currently advertising for sale Infringing
22
     Photographs on at least six websites: (1) www.patreon.com/siaraspics/posts (“Patreon”); (2)
23
     https://siaraspics.pixieset.com (“Pixieset”); (3) www.facebook.com (“Facebook”) via two
24
     Facebook groups, “Love Your Lips with Siara” and “Siara’s Pics”; (4) www.pinterest.com
25
     (“Pinterest”); (5) www.instagram.com (“Instagram”); and (6) on www.youtube.com (“YouTube”).
26
            26.     On each of these websites, Martin has displayed or is currently displaying
27
     Infringing Photographs that depict SeneGence products, the SeneGence Registered Trademarks,
28




                                               COMPLAINT - 8
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 9 of 58 Page ID #:9



 1   the “S” trademark, and the SeneGence Trade Dress. The following screenshots show examples of
 2   some of the Infringing Photographs that Martin has displayed or is displaying on these websites:
 3
               a. Close-up photographs of a mouth wearing a shade of LipSense and biting down on
 4
                   a tube of LipSense in that shade, in which a portion of the LIPSENSE trademark
 5
                   and the SeneGence Trade Dress are visible and identifiable:
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27             b. Close-up photographs of an eyelid wearing a shade of ShadowSense, with a caption
28                 listing the name of the shade and the SHADOWSENSE trademark:


                                              COMPLAINT - 9
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 10 of 58 Page ID #:10



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
              c. Photographs of a depiction of various styles of mascara and eye lash primer, labeled
28
                 with the UNDERSENSE and LASHSENSE trademarks:

                                            COMPLAINT - 10
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 11 of 58 Page ID #:11



 1

 2

 3

 4

 5

 6

 7

 8

 9
              d. Photographs of a clear, rectangular container holding several tubes of LipSense in
10
                 various shades, in which the LIPSENSE trademark, SENEGENCE trademark, and
11
                 the SeneGence Trade Dress are visible and identifiable:
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           COMPLAINT - 11
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 12 of 58 Page ID #:12



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14            e. A graphic that includes and compares dozens of photographs of lips, each wearing

15               and labeled with a different shade of LipSense, titled “lipsense By SeneGence,

16               Graphic by Siara’s Pics, 50 colors + 12 glosses” and categorized as “poster

17               printables”:

18

19

20

21

22

23

24

25

26

27

28




                                          COMPLAINT - 12
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 13 of 58 Page ID #:13



 1            f. Photographs of a hand holding a tube of LipSense lip gloss, in which the LIPSENSE
 2               trademark, SENEGENCE trademark, and the SeneGence Trade Dress are visible
 3
                 and identifiable:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
              g. Photographs of a hand holding a tube of powder makeup, a bottle of MakeSense
24
                 foundation, a bottle of SeneDerm product, or a bottle of Fooops! product, in which
25
                 the SeneGence Registered Trademarks, the “S” trademark, and/or the SeneGence
26
                 Trade Dress are visible and identifiable:
27

28




                                            COMPLAINT - 13
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 14 of 58 Page ID #:14



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      COMPLAINT - 14
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 15 of 58 Page ID #:15



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14            h. Photographs of SeneGence products against a white background, in which the
15               SeneGence Registered Trademarks, the “S” trademark, and the SeneGence Trade
16               Dress are visible and identifiable:
17

18

19

20

21

22

23

24

25

26

27

28




                                            COMPLAINT - 15
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 16 of 58 Page ID #:16



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      COMPLAINT - 16
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 17 of 58 Page ID #:17



 1            i. Photographs of SeneGence products surrounded by leaves or flowers, in which the
 2               SeneGence Registered Trademarks, the “S” trademark, and the SeneGence Trade
 3
                 Dress are visible and identifiable and the products are collectively described as the
 4
                 “floral collection”:
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                            COMPLAINT - 17
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 18 of 58 Page ID #:18



 1            j. A collection of two merged photographs, one of a hand holding a tube of LashSense
 2               in which the SeneGence Registered Trademarks and the “S” trademark are visible
 3
                 and identifiable, and a second photo of an eye wearing the product with the caption
 4
                 “LashSense + UnderSense”:
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           COMPLAINT - 18
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 19 of 58 Page ID #:19



 1               k. Close-up photos of an eye and eyebrow labeled with the BROWSENSE mark:
 2

 3

 4

 5

 6

 7

 8

 9

10

11
             27.     On Patreon, website visitors can become “Patrons” of content producers on Patreon
12
      if they pay a subscription fee. Once the fee is paid, “Patrons” can view posts and download
13
      photographs uploaded by the content producers whom the Patrons sponsored.
14
             28.     Martin’s account on Patreon is called “Siara’s pics,” and her user homepage states
15
      that “Siara Martin is creating photographic and marketing materials.” Until February 2019, her
16
      homepage included the statement: “I first became very successful in the company I was affiliated
17
      with utilizing my own photography. The images were so popular I quickly had a following just for
18
      them. Now I'm here to offer those images for you and your own businesses to succeed even
19
      moreso.” Martin later edited this statement, which, as of the time of filing, reads: “I first became
20
      very successful in the company I was affiliated with utilizing my own photography. The images
21
      were so popular I quickly had a following just for them. Now that I am no longer affiliated with
22
      that company (I am not a distributor!) I’m here to offer those images for those who may be
23
      interested.” See https://www.patreon.com/siaraspics.
24
             29.     As of the time of filing, there are approximately 2473 Patrons of Martin’s account
25
      and her homepage promises that “If we get to 3500 patrons I’ll send someone and a friend to
26
      Hawaii!”
27
             30.     Martin linked her Pixieset page, also called “Siara’s pics,” to her Patreon page so
28
      that Pixieset visitors could more easily become “Patrons” on Patreon and gain access to more

                                               COMPLAINT - 19
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 20 of 58 Page ID #:20



 1    Infringing Photographs and posts about the photos. She also posted a video, one of few posts
 2    viewable by non-Patrons, to her Patreon page showing Patrons how to download content from
 3
      Pixieset through the Patreon app.
 4
             31.    Martin has also created many videos on YouTube that feature her applying
 5
      SeneGence products and direct viewers to her Facebook, Pinterest, and Instagram accounts to
 6
      purchase Infringing Photographs, as seen by the following screenshots. Martin kept these videos
 7
      on her YouTube page until February 2019, when she removed them.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26           32.    In addition to directly purchasing Infringing Products from Martin through the
27    mechanisms of the websites on which she is displaying and advertising Infringing Products for
28




                                             COMPLAINT - 20
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 21 of 58 Page ID #:21



 1    sale, Distributors and other consumers can also purchase Infringing Products from Martin by
 2    contacting her through the websites and arranging purchases through other means.
 3
             33.     Martin is not informing customers on any website that SeneGence strictly prohibits
 4
      Distributors from using the Infringing Photographs that Martin is selling as promotional,
 5
      marketing, or advertising materials, or that SeneGence does not approve, and has never approved,
 6
      of her use of the SeneGence Registered Trademarks or Trade Dress in the Infringing Photographs.
 7
             34.     To the contrary, and as partially shown in the screenshots inserted in subparagraphs
 8
      26(a)-(k), Martin has led consumers to falsely believe that she is an active Distributor and/or that
 9
      the Infringing Photographs originated from or are sponsored by, authorized by, approved by, or
10
      otherwise connected with SeneGence.
11
             35.     In September 2018, SeneGence sent Martin a cease and desist letter demanding that
12
      she stop creating, advertising, and selling promotional materials to Distributors that feature the
13
      SeneGence Registered Trademarks. The letter notified Martin that Distributors are prohibited from
14
      using promotional materials not approved by SeneGence and explained that her creation,
15
      advertisement, and sale of the Infringing Photographs are likely to cause confusion, cause mistake,
16
      or deceive Distributors and their customers because the materials falsely suggest that SeneGence
17
      has approved of them and permit Distributors to use the materials to advertise and sell SeneGence
18
      products.
19
             36.     After she received the cease-and-desist letter, Martin removed some of the
20
      Infringing Photographs from her Patreon and/or Pixieset accounts that clearly displayed the
21
      SeneGence Registered Trademarks. However, Martin did not remove—and continued to display
22
      and offer for sale—many other Infringing Photographs through her accounts on Patreon, Pixieset,
23
      Facebook, Pinterest, and Instagram that display the SeneGence Registered Trademarks, the “S”
24
      trademark, and the SeneGence Trade Dress, as can be seen in the following screenshots:
25

26

27

28




                                               COMPLAINT - 21
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 22 of 58 Page ID #:22



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      COMPLAINT - 22
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 23 of 58 Page ID #:23



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
             37.     In some instances, Martin posted to her websites photographs of SeneGence
13
      products that had been twisted so that no SeneGence Registered Trademarks could be seen. As
14
      can be seen in the following screenshot, however, the name of the product shade or color has
15
      always remained visible even when Martin has obscured the SeneGence Registered Trademarks
16
      that appear on the products:
17

18

19

20

21

22

23

24

25

26

27

28




                                            COMPLAINT - 23
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 24 of 58 Page ID #:24



 1           38.    Nearly all of the Infringing Photographs that Martin displayed or is currently
 2    displaying on Patreon and/or Pixieset are labeled with the SeneGence shade or color name
 3
      associated with the product she photographed, as can be seen in the following screenshots:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                              COMPLAINT - 24
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 25 of 58 Page ID #:25



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20           39.     As can be seen in the following screenshots, the SeneGence Trade Dress—and in

21    particular the distinctive gold strip at the end of the label on SeneGence products—is also visible

22    in many of the Infringing Photographs that Martin has displayed or is currently displaying on

23    Patreon and/or Pixieset:

24

25

26

27

28




                                               COMPLAINT - 25
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 26 of 58 Page ID #:26



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      COMPLAINT - 26
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 27 of 58 Page ID #:27



 1           40.     Martin also continued to advertise on Patreon and/or Pixieset how the Infringing
 2    Photographs can be used to market SeneGence products. For example, and as can be seen in the
 3
      following screenshot, Martin has continued to produce and encourage consumers to purchase
 4
      printable images of swatches she has created that are intended to help consumers compare different
 5
      colors of SeneGence lip products:
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                               COMPLAINT - 27
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 28 of 58 Page ID #:28



 1           41.    Martin also continued to advertise Infringing Products for sale and use the
 2    SeneGence Registered Trademarks, the “S” trademark, and the SeneGence Trade Dress on
 3
      Facebook, Pinterest, and Instagram, as can be seen the following screenshots:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                              COMPLAINT - 28
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 29 of 58 Page ID #:29



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      COMPLAINT - 29
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 30 of 58 Page ID #:30



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      COMPLAINT - 30
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 31 of 58 Page ID #:31



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      COMPLAINT - 31
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 32 of 58 Page ID #:32



 1

 2

 3

 4

 5

 6

 7

 8
             42.        Many of the Infringing Photographs that appeared on Martin’s Facebook, Pinterest,

 9
      and Instagram accounts were nearly identical to photographs that appeared on her Patreon and/or

10    Pixieset accounts, except that the SeneGence Registered Trademarks had been removed from the

11    photographs on Patreon and/or Pixieset while they were not removed from the photographs on the

12    other websites.

13           43.        Accordingly, despite Martin’s receipt of and partial response to SeneGence’s

14    September 2018 cease-and-desist letter, Martin continued to offer Infringing Photographs for sale

15    and use the SeneGence Registered Trademarks, the “S” trademark, and the SeneGence Trade Dress

16    on Patreon, Pixieset, Facebook, Pinterest, and Instagram. Upon information and belief, Martin is

17    also offering Infringing Photographs for sale through other channels, including to Distributors who

18    purchased marketing photographs for SeneGence products in the past and continue to purchase

19    them in the present.

20           44.        Martin also continued to display her SeneGence Distributor number on Pinterest

21    even though she was no longer a Distributor and was not authorized to sell SeneGence products:

22

23

24

25

26

27

28




                                                 COMPLAINT - 32
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 33 of 58 Page ID #:33



 1           45.     Additionally, on her public “Love Your Lips with Siara” Facebook group, Martin
 2    directed SeneGence Distributors to join a separate Facebook group called “Siara’s Pics” for access
 3
      to her content. Martin posted in January 2018 that she had “decided to make Siara’s Pics the official
 4
      and ONLY Distributor group/hub I have, and make Love Your Lips with Siara a purely customer
 5
      based group . . . . This means that everyone I know will still have access to the original LYLWS .
 6
      . . . I am still keeping LYLWS PUBLIC and all content is still available for anyone to see (even
 7
      live videos!) and share if they feel like it. Siara’s Pics will now become the main port for
 8
      Distributors so I can know who I am talking to and how I can help them best. I plan on sharing
 9
      key content from LYLWS to Siara’s Pics so no one misses out (including live videos). . . . So I
10
      ask, if you are a Distributor please leave Love Your Lips with Siara and join Siara’s Pics. . . . My
11
      hope is to be left with the many (or few) who are truly invested in following what I have to offer.”
12
      She then posted links to both the “customer group” and the “distributor group.” This post remained
13
      visible on the Love Your Lips with Siara group, as seen in the following screenshots:
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                COMPLAINT - 33
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 34 of 58 Page ID #:34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      COMPLAINT - 34
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 35 of 58 Page ID #:35



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22           46.     Although Martin is no longer a SeneGence Distributor, Distributors continue to

23    visit her “Siara’s Pics” Facebook group. As of the time of filing, Martin’s “Siara’s Pics” Facebook

24    group has accumulated approximately 449 new members in the last thirty days. There also have
25    been approximately forty-two new posts made on the group in the last thirty days. The group has
26    approximately 62,521 members.
27

28




                                               COMPLAINT - 35
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 36 of 58 Page ID #:36



 1           47.    Martin also stated in her descriptions of many YouTube videos she posted that she
 2    was a current Distributor. For example, in the description for one of her YouTube videos, Martin
 3
      wrote: “Join my team and I’ll teach you mu [sic] successes! It’s only $55 to join. Go to
 4
      senegence.com and click ‘Become a distributor,’ enter my ID 215885 when prompted and leave
 5
      the fictitious business name area blank. Email me at siarammartin.gmail for more info.”
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
             48.    In February 2019, SeneGence sent Martin a second cease-and-desist letter, along
24
      with a draft complaint, again demanding that she stop creating, advertising, and selling
25
      promotional materials to Distributors that feature the SeneGence Registered Trademarks.
26
      SeneGence notified Martin that Distributors are prohibited from using promotional materials not
27
      approved by SeneGence and explained that her creation, advertisement, and sale of the Infringing
28
      Photographs are likely to cause confusion, cause mistake, or deceive Distributors and their


                                              COMPLAINT - 36
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 37 of 58 Page ID #:37



 1    customers because the materials falsely suggest that SeneGence has approved of them and permit
 2    Distributors to use the materials to advertise and sell SeneGence products. The letter also informed
 3
      her that her initial removal of only some of the Infringing Photographs was insufficient to resolve
 4
      the matter.
 5
             49.     In response this this second letter, Martin removed some Infringing Photographs
 6
      from her Pixieset, YouTube, and Pinterest websites, and deactivated her “Love Your Lips with
 7
      Siara” Facebook page. She also removed the statement on Pinterest that she is a Distributor.
 8
             50.     However, Martin did not remove all Infringing Photographs from her Instagram
 9
      account, “Siara’s Pics” Facebook page, and Patreon website. As of the time of filing, Martin
10
      continues to display Infringing Photographs on Instagram, including but not limited to the photos
11
      in the following screenshots:
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                               COMPLAINT - 37
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 38 of 58 Page ID #:38



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      COMPLAINT - 38
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 39 of 58 Page ID #:39



 1           51.     As of the time of filing, Martin continues to display Infringing Photographs on her
 2    “Siara’s Pics” Facebook page, including but not limited to the photos in the following screenshots:
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                               COMPLAINT - 39
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 40 of 58 Page ID #:40



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      COMPLAINT - 40
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 41 of 58 Page ID #:41



 1           52.     In fact, after Martin removed her videos from YouTube, a user on the “Siara’s Pics”
 2    Facebook page asked if Martin had removed the videos and if they would be available on Patreon,
 3
      as seen in the following screenshot:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
             53.     As of the time of filing, Martin continues to display Infringing Photographs on
18
      Patreon, including but not limited to the photos in the following screenshots:
19

20

21

22

23

24

25

26

27

28




                                               COMPLAINT - 41
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 42 of 58 Page ID #:42



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      COMPLAINT - 42
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 43 of 58 Page ID #:43



 1           54.     Martin also displays a video on Patreon using a SeneGence product and showing
 2    the SeneGence Registered Trademarks and the SeneGence Trade Dress.
 3
             55.     Additionally, Martin continues to offer the Infringing Photos for sale on her Patreon
 4
      page, stating that she is “here to offer those images for those who may be interested.”
 5
             56.     Upon information and belief, Martin is also continuing to display and offer
 6
      Infringing Photographs for sale through other channels.
 7
             57.     These representations and the continued display of Infringing Photographs are
 8
      obviously likely to lead consumers to falsely believe that Martin is an active Distributor and that
 9
      the Infringing Photographs she is displaying and offering for sale originated from or are sponsored
10
      by, authorized by, approved by, or otherwise connected with SeneGence.
11
             58.     Upon information and belief, Martin has sold and is selling Infringing Photographs
12
      depicting and bearing the SeneGence Registered Trademarks, the “S” trademark, and the
13
      SeneGence Trade Dress to consumers within California.
14
                                 SeneGence Has Suffered Significant Harm
15
             59.     As a proximate result of Martin’s actions, SeneGence has suffered—and will
16
      continue to suffer—harm to its reputation, goodwill, the SeneGence Registered Trademarks, and
17
      its ability to control the quality of its brand and marketing materials.
18
             60.     Martin’s conduct was knowing, intentional, willful, malicious, wanton, and
19
      contrary to law.
20
             61.     SeneGence is entitled to injunctive relief because Martin will otherwise continue to
21
      unlawfully sell Infringing Photographs, thus compromising SeneGence’s ability to control the
22
      marketing materials Distributors use and the images of SeneGence products that consumers view
23
      when making purchasing decisions. Martin’s ongoing illegal conduct has caused and will continue
24
      to cause irreparable harm to SeneGence’s reputation, goodwill, and ability to control the
25
      advertising, marketing, and promotion of its brands.
26
             62.     Martin’s removal of some of the Infringing Photographs does not alleviate the harm
27
      SeneGence has suffered because her past and present advertising and sale of Infringing
28
      Photographs has caused and will continue to cause SeneGence irreparable harm.


                                                 COMPLAINT - 43
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 44 of 58 Page ID #:44



 1                                     FIRST CAUSE OF ACTION
 2
                          Trademark Infringement – 15 U.S.C. §§ 1114 and 1125(a)(1)

 3            63.     SeneGence hereby incorporates the allegations set forth in the foregoing paragraphs
 4    as if fully set forth herein.
 5            64.     SeneGence is the owner of the SeneGence Registered Trademarks.
 6            65.     The SeneGence Registered Trademarks are registered with the United States Patent
 7    and Trademark Office.
 8            66.     The SeneGence Registered Trademarks are valid and subsisting trademarks in full
 9    force and effect.
10            67.     Through her advertisement and sale of photographs and other materials depicting
11    and bearing the SeneGence Registered Trademarks, the “S” trademark, and the SeneGence Trade
12    Dress, as well as her use of the SeneGence Registered Trademarks and the “S” trademark on the
13    websites where she offers her materials for sale without SeneGence’s consent, Martin is willfully
14    and knowingly using in commerce the SeneGence Registered Trademarks and the “S” trademark.
15            68.     Martin’s use of the SeneGence Registered Trademarks and the “S” trademark is
16    likely to cause consumer confusion, cause mistake, or deceive consumers because it falsely
17    suggests that her materials originated from, or are sponsored by, authorized by, approved by, or
18    otherwise connected with SeneGence.
19            69.     Martin’s use of the SeneGence Registered Trademarks and the “S” trademark is
20    likely to cause consumer confusion, cause mistake, or deceive consumers because Distributors and
21
      ultimate consumers of SeneGence products are likely to believe that SeneGence has approved
22
      Martin’s photographs as marketing materials and that the photographs are accurate depictions of
23
      SeneGence products.
24
              70.     Martin’s sales of Infringing Photographs have infringed on the SeneGence
25
      Registered Trademarks, materially damaged the value of the trademarks, and caused significant
26
      damage to SeneGence’s sales, business relations, and ability to control the advertising, marketing,
27
      and promotion of its brands.
28




                                                COMPLAINT - 44
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 45 of 58 Page ID #:45



 1            71.     As a proximate result of Martin’s actions, SeneGence has suffered—and will
 2    continue to suffer—great damage, to, among other things, its business, goodwill, reputation, and
 3
      profits in an amount to be proven at trial.
 4
              72.     SeneGence is entitled to recover its damages caused by Martin’s infringement of
 5
      the SeneGence Registered Trademarks and the disgorgement of her profits from her willfully
 6
      infringing sales and unjust enrichment.
 7
              73.     Pursuant to 15 U.S.C. § 1116, SeneGence is entitled to injunctive relief enjoining
 8
      Martin’s infringing conduct.
 9
              74.     Pursuant to 15 U.S.C. § 1117(a), SeneGence is entitled to enhanced damages and
10
      an award of attorneys’ fees.
11
                                       SECOND CAUSE OF ACTION
12                              Trade Dress Infringement – 15 U.S.C. § 1125(a)

13            75.     SeneGence hereby incorporates the allegations set forth in the foregoing paragraphs
14    as if fully set forth herein.
15            76.     Through her advertisement and sale of photographs and other materials depicting
16    and bearing the SeneGence Registered Trademarks and the SeneGence Trade Dress, as well as her
17    use of the SeneGence Registered Trademarks and the SeneGence Trade Dress on the websites
18    where she offers her materials for sale, Martin is willfully and knowingly using in commerce the
19    SeneGence Trade Dress.
20            77.     Nearly all of the SeneGence products feature the same design or trade dress,
21
      including LipSense, ShadowSense, EyeSense, LashExtend, BrowSense, BlushSense, MakeSense,
22
      SeneDerm, and Fooops! products.
23
              78.     The following screenshots, taken from the SeneGence website, are examples of
24
      SeneGence’s consistent trade dress:
25

26

27

28




                                                COMPLAINT - 45
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 46 of 58 Page ID #:46



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24           79.     The SeneGence Trade Dress is nonfunctional because it yields no utilitarian
25    advantage, because alternative designs for the products are available, and because advertising of
26    the products does not tout any utilitarian advantages of the trade dress. The same trade dress
27    appears on nearly all tubes of SeneGence LipSense, ShadowSense, LashExtend, BlushSense, and
28    other products as an effort to market the products as a cohesive team, to distinguish the products


                                               COMPLAINT - 46
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 47 of 58 Page ID #:47



 1    from those of competitors, and to ensure that consumers immediately associate the products with
 2    SeneGence when they see all or a portion of the SeneGence Trade Dress. The design elements of
 3
      SeneGence products do not affect the cost or quality of the product and are not essential to the use
 4
      or purpose of the products.
 5
              80.     As a result of the widespread sale and use of SeneGence products, the public has
 6
      come to recognize and identify tubes of makeup bearing the SeneGence Trade Dress, which
 7
      includes the SeneGence label with gold borders and the SeneGence Registered Trademarks in
 8
      distinctive thin, scripted font.
 9
              81.     In creating, advertising, and selling her Infringing Photographs, Martin has
10
      misappropriated key elements of SeneGence’s Trade Dress—the brightly colored background of
11
      the label, the larger thin, scripted font displaying the name of the product, the smaller thin, scripted
12
      font displaying the SENEGENCE registered trademark and other identifying information, and the
13
      thick gold strip on at least one end of the label.
14
              82.     These copied elements comprise the overall “look and feel” of SeneGence product
15
      packaging and trade dress, which is distinctive and nonfunctional.
16
              83.     Martin’s use of the SeneGence Trade Dress is without SeneGence’s consent and is
17
      likely to cause consumer confusion, cause mistake, or deceive consumers because the display of
18
      SeneGence products and the SeneGence Trade Dress in the Infringing Photographs falsely
19
      suggests that the Infringing Photographs originated from or are sponsored by, authorized by,
20
      approved by, or otherwise connected with SeneGence.
21
              84.     Martin’s sales of Infringing Photographs featuring the SeneGence Trade Dress have
22
      infringed on the SeneGence Trade Dress, materially damaged the value of the SeneGence Trade
23
      Dress, and caused significant damage to SeneGence’s sales, business relations, and ability to
24
      control the advertising, marketing, and promotion of its brands.
25
              85.     As a proximate result of Martin’s actions, SeneGence has suffered—and will
26
      continue to suffer—great damage to, among other things, its business, goodwill, reputation, and
27
      profits in an amount to be proven at trial.
28




                                                 COMPLAINT - 47
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 48 of 58 Page ID #:48



 1            86.     SeneGence is entitled to recover its damages caused by Martin’s infringement of
 2    the SeneGence Trade Dress and the disgorgement of Martin’s profits from her willfully infringing
 3
      sales and unjust enrichment.
 4
              87.     Unless enjoined from advertising and selling the Infringing Photographs displaying
 5
      the SeneGence Trade Dress, Martin’s actions will continue to cause substantial injury to
 6
      SeneGence.
 7
              88.     Pursuant to 15 U.S.C. § 1116, SeneGence is entitled to injunctive relief enjoining
 8
      Martin’s infringing conduct.
 9
              89.     Pursuant to 15 U.S.C. § 1117(a), SeneGence is entitled to enhanced damages and
10
      an award of attorneys’ fees because this case involves calculated and willful misconduct by Martin.
11
                                        THIRD CAUSE OF ACTION
12                               False Advertising – 15 U.S.C. § 1125(a)(1)(B)

13            90.     SeneGence hereby incorporates the allegations set forth in the foregoing paragraphs
14    as if fully set forth herein.
15            91.     SeneGence is the owner of the SeneGence Registered Trademarks.
16            92.     SeneGence has registered the SeneGence Registered Trademarks with the United
17    States Patent and Trademark Office.
18            93.     The SeneGence Registered Trademarks are valid and subsisting trademarks in full
19    force and effect.
20            94.     The SeneGence Trade Dress has acquired secondary meaning because, as a result
21
      of the widespread sale and use of SeneGence products, the public has come to recognize and
22
      identify tubes of makeup bearing the SeneGence Trade Dress.
23
              95.     In her accounts, posts, and listings on Patreon, Pixieset, Facebook, Pinterest, and
24
      Instagram, and in connection with her advertising and sales of Infringing Photographs, Martin has
25
      willfully and knowingly used the SeneGence Registered Trademarks, the “S” trademark, and the
26
      SeneGence Trade Dress in commerce in connection with the sale and advertising of photos
27
      displaying and featuring the SeneGence Registered Trademarks, the “S” trademark, and the
28
      SeneGence Trade Dress without the consent of SeneGence.


                                                COMPLAINT - 48
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 49 of 58 Page ID #:49



 1           96.     Martin’s use of the SeneGence Registered Trademarks, the “S” trademark, and the
 2    SeneGence Trade Dress in connection with the advertising and sale of Infringing Photographs is
 3
      likely to cause consumer confusion, cause mistake, or deceive consumers because it suggests that
 4
      the photographs offered for sale by Martin are genuine and authentic marketing photographs that
 5
      originate from or are sponsored by, authorized by, approved by, or otherwise connected with
 6
      SeneGence when they are not.
 7
             97.     Martin’s unauthorized and deceptive use of the SeneGence Registered Trademarks,
 8
      the “S” trademark, and the SeneGence Trade Dress in her online accounts, posts, and listings is
 9
      material and is likely to influence Distributors to purchase Infringing Photographs, as Distributors
10
      are likely to erroneously believe that SeneGence will permit them to use the Infringing
11
      Photographs as promotional, marketing, or advertising materials for their sale of SeneGence
12
      products to consumers. In reality, however, SeneGence strictly prohibits Distributors from using
13
      unapproved promotional, marketing, or advertising materials—including the Infringing
14
      Photographs created by Martin—to sell SeneGence products.
15
             98.     Martin’s display of her inactive SeneGence Distributor number on Pinterest and
16
      YouTube is also likely to cause consumer confusion, cause mistake, or deceive consumers because
17
      the use of the number is likely to lead Distributors and other consumers to believe that Martin is
18
      authorized to sell and market SeneGence products when she is not.
19
             99.     As a proximate result of Martin’s actions, SeneGence has suffered, and will
20
      continue to suffer, great damage, including to its business, goodwill, reputation, and profits in an
21
      amount to be proven at trial.
22
             100.    Pursuant to 15 U.S.C. § 1116, SeneGence is entitled to injunctive relief enjoining
23
      Martin’s infringing conduct.
24
             101.    Pursuant to 15 U.S.C. § 1117(a), SeneGence is entitled to enhanced damages and
25
      an award of attorneys’ fees.
26

27

28




                                               COMPLAINT - 49
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 50 of 58 Page ID #:50



 1                                     FOURTH CAUSE OF ACTION
 2
                                Unfair Competition – 15 U.S.C. § 1125(a)(1)(A)

 3            102.    SeneGence hereby incorporates the allegations set forth in the foregoing paragraphs
 4    as if fully set forth herein.
 5            103.    SeneGence is the owner of the SeneGence Registered Trademarks.
 6            104.    The SeneGence Registered Trademarks are registered with the United States Patent
 7    and Trademark Office.
 8            105.    The SeneGence Registered Trademarks are valid and subsisting trademarks in full
 9    force and effect.
10            106.    The SeneGence Trade Dress has acquired secondary meaning because, as a result
11    of the widespread sale and use of SeneGence products, the public has come to recognize and
12    identify tubes of makeup bearing the SeneGence Trade Dress.
13            107.    In connection with her advertisement and sale of photographs of products bearing
14    the SeneGence Registered Trademarks, the “S” trademark, and the SeneGence Trade Dress, as
15    well as her use of the SeneGence Registered Trademarks and the “S” trademark on the websites
16    where she offers her photographs for sale, Martin has willfully and knowingly used in commerce
17    words and terms that are likely to cause consumer confusion, cause mistake, or deceive an
18    appreciable number of ordinarily prudent purchasers as to the affiliation, connection, association,
19    sponsorship, or approval of her photographs because her words and terms falsely suggest that the
20    photographs she offers for sale originate from or are sponsored by, authorized by, approved by, or
21
      otherwise connected with SeneGence.
22
              108.    Martin’s display of her inactive SeneGence Distributor number on Pinterest and
23
      YouTube is also likely to cause consumer confusion, cause mistake, or deceive consumers because
24
      the use of the number is likely to lead Distributors and other consumers to believe that Martin is
25
      authorized to sell and market SeneGence products when she is not.
26
              109.    Martin’s advertisement and sales of Infringing Photographs have materially
27
      damaged the value of the SeneGence Registered Trademarks and caused significant damage to
28




                                                COMPLAINT - 50
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 51 of 58 Page ID #:51



 1    SeneGence’s sales, business relations, and ability to control the advertising, marketing, and
 2    promotion of its brands.
 3
              110.     As a proximate result of Martin’s actions, SeneGence has suffered—and will
 4
      continue to suffer—great damage to, among other things, its business, goodwill, reputation, and
 5
      profits in an amount to be proven at trial.
 6
              111.     Pursuant to 15 U.S.C. § 1116, SeneGence is entitled to injunctive relief enjoining
 7
      Martin’s infringing conduct.
 8
              112.     Pursuant to 15 U.S.C. § 1117(a), SeneGence is entitled to enhanced damages and
 9
      an award of attorneys’ fees.
10

11                                       FIFTH CAUSE OF ACTION
                                      Common Law Trademark Infringement
12
               113. SeneGence hereby incorporates the allegations set forth in the foregoing paragraphs
13
      as if fully set forth herein.
14
               114. This claim arises under the laws of the State of California.
15
               115. SeneGence is the owner of the SeneGence Registered Trademarks, which are
16
      distinctive and widely recognized marks by the consuming public.
17
              116.     The SeneGence Registered Trademarks are registered with the United States Patent
18
      and Trademark Office.
19
              117.     The SeneGence Registered Trademarks are valid and subsisting trademarks in full
20
      force and effect.
21
               118. SeneGence is widely recognized as the designated source of goods bearing the
22

23
      SeneGence Registered Trademarks.

24
               119. SeneGence is also widely recognized as the designated source of goods bearing the

25
      “S” trademark.

26
               120. The stylized “S” trademark has acquired secondary meaning because, as a result of

27
      the widespread sale and use of SeneGence products, the public has come to recognize and identify

28
      SeneGence products bearing the unique, stylized “S” mark, which includes the silhouette of a



                                                COMPLAINT - 51
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 52 of 58 Page ID #:52



 1    woman in profile and the depiction of a flower drawn into the shape of the letter “S” to look like
 2    the profile of a woman’s face.
 3
              121.    Through her advertisement and sale of photographs and other materials depicting
 4
      and bearing the SeneGence Registered Trademarks, the “S” trademark, and the SeneGence Trade
 5
      Dress, as well as her use of the SeneGence Registered Trademarks and the “S” trademark on the
 6
      websites where she offers her materials for sale, Martin is willfully and knowingly using in
 7
      commerce the SeneGence Registered Trademarks without SeneGence’s consent.
 8
              122.    Martin’s use of the SeneGence Registered Trademarks and the “S” trademark is
 9
      likely to cause consumer confusion, cause mistake, or deceive consumers because Distributors and
10
      ultimate consumers of SeneGence products are likely to believe that SeneGence has approved
11
      Martin’s photographs as marketing materials and that the photographs are accurate depictions of
12
      SeneGence products.
13
              123.    Martin’s sales of Infringing Photographs have infringed on the SeneGence
14
      Registered Trademarks, materially damaged the value of the trademarks, and caused significant
15
      damage to SeneGence’s sales, business relations, and ability to control the advertising, marketing,
16
      and promotion of its brands.
17
              124.    As a proximate result of Martin’s actions, SeneGence has suffered—and will
18
      continue to suffer—great damage to, among other things, its business, goodwill, reputation, and
19
      profits in an amount to be proven at trial.
20
              125.    SeneGence is entitled to recover its damages caused by Martin’s infringement of
21
      the SeneGence Registered Trademarks and to disgorge her profits from her willfully infringing
22
      sales and unjust enrichment.
23
                                         SIXTH CAUSE OF ACTION
24                                    Tortious Interference With Contracts
25
              126.    SeneGence hereby incorporates the allegations set forth in the foregoing paragraphs
26
      as if fully set forth herein.
27
              127.    This claim arises under the laws of the State of California.
28
              128.    SeneGence has contracts with all of its Distributors, who sell SeneGence products.


                                                COMPLAINT - 52
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 53 of 58 Page ID #:53



 1    Only Distributors are authorized to sell SeneGence products.
 2           129.     SeneGence’s contracts—the Distributor Agreements—with its Distributors
 3
      prohibit Distributors from, among other things, using promotional, marketing, or advertising
 4
      materials that have not been approved by SeneGence in connection with the sale of SeneGence
 5
      products.     Distributors are also prohibited from obtaining promotional materials featuring
 6
      copyrighted or trademarked material from any source other than SeneGence unless SeneGence
 7
      gives prior written approval.
 8
             130.     Martin had knowledge of SeneGence’s contracts with Distributors and of these
 9
      prohibitions. Martin had knowledge of these things, among other reasons, because Martin was
10
      herself a Distributor until June 2018. SeneGence also sent Martin a cease and desist letter in
11
      September 2018 demanding that she stop creating, advertising, and selling Infringing Photographs
12
      to Distributors because Distributors are prohibited from using promotional materials not approved
13
      by SeneGence and SeneGence does not approve of the materials created by Martin. SeneGence’s
14
      letter explained that, by advertising and selling the Infringing Photographs to Distributors, Martin
15
      is inducing Distributors to breach their contracts with SeneGence.
16
             131.     Despite this warning, Martin has continued to intentionally interfere with the
17
      contracts between SeneGence and its Distributors by continuing to advertise and sell the Infringing
18
      Photographs to Distributors and encouraging Distributors to use them as marketing materials to
19
      advertise and sell SeneGence products.
20
             132.     By encouraging and providing the means for Distributors to use promotional,
21
      marketing, or advertising materials that have been expressly prohibited by SeneGence, Martin has
22
      solicited and directly caused the breach of SeneGence’s contracts with its Distributors.
23
             133.     Martin has no legal right, privilege or justification for her conduct.
24
             134.     As a proximate result of Martin’s actions, SeneGence has suffered, and will
25
      continue to suffer, damage to its sales, business relations, and ability to control the advertising,
26
      marketing, and promotion of its brands.
27
             135.     Martin’s acts have been willful, malicious, oppressive, and undertaken with the
28
      conscious intent to deprive SeneGence of its rights and property, thereby entitling SeneGence to


                                                 COMPLAINT - 53
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 54 of 58 Page ID #:54



 1    exemplary damages in addition to all other damages sustained thereby.
 2                                  SEVENTH CAUSE OF ACTION
 3            False Advertising in Violation of Business & Professions Code § 17500, et seq.

 4            136.    SeneGence hereby incorporates the allegations set forth in the foregoing paragraphs

 5    as if fully set forth herein.

 6            137.    This claim arises under the laws of the State of California.

 7            138.    SeneGence is the owner of the SeneGence Registered Trademarks.

 8            139.    The SeneGence Registered Trademarks are registered with the United States Patent

 9    and Trademark Office.

10            140.    The SeneGence Registered Trademarks are valid and subsisting trademarks in full

11    force and effect.

12            141.    In her accounts, posts, and listings on Patreon, Pixieset, Facebook, Pinterest, and

13    Instagram, and in connection with her advertising and sales of Infringing Photographs, Martin has

14    willfully and knowingly used the SeneGence Registered Trademarks, the “S” trademark, and the

15    SeneGence Trade Dress in commerce in connection with the sale and advertising of photos

16    displaying and featuring the SeneGence Registered Trademarks, the “S” trademark, and the

17    SeneGence Trade Dress without the consent of SeneGence.
18            142.    Martin’s use of the SeneGence Registered Trademarks, the “S” trademark, and the
19    SeneGence Trade Dress in connection with the advertising and sale of Infringing Photographs is
20    likely to cause consumer confusion, cause mistake, or deceive consumers because it suggests that
21    the photographs offered for sale by Martin are genuine and authentic marketing photographs that
22    originate from or are sponsored by, authorized by, approved by, or otherwise connected with
23    SeneGence when they are not.
24            143.    Martin’s unauthorized and deceptive use of the SeneGence Registered Trademarks,
25    the “S” trademark, and the SeneGence Trade Dress in her online accounts, posts, and listings is
26    material and is likely to influence Distributors to purchase Infringing Photographs, as Distributors
27    are likely to erroneously believe that SeneGence will permit them to use the Infringing
28    Photographs as promotional, marketing, or advertising materials for their sale of SeneGence


                                                COMPLAINT - 54
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 55 of 58 Page ID #:55



 1    products to consumers. In reality, however, SeneGence strictly prohibits Distributors from using
 2    unapproved promotional, marketing, or advertising materials—including the Infringing
 3
      Photographs created by Martin—to sell SeneGence products.
 4
              144.    Martin’s display of her inactive SeneGence Distributor number on Pinterest and
 5
      YouTube is also likely to cause consumer confusion, cause mistake, or deceive consumers because
 6
      the use of the number is likely to lead Distributors and other consumers to believe that Martin is
 7
      authorized to sell and market SeneGence products when she is not.
 8
              145.    Martin’s advertisements and promotions of her Infringing Photographs and other
 9
      materials have been disseminated to the public of California.
10
              146.    Martin knew or should have known that her use of the SeneGence Registered
11
      Trademarks, the “S” trademark, and the SeneGence Trade Dress was likely to mislead and deceive
12
      members of the California public.
13
              147.    Martin’s actions constitute false advertising in violation of Cal. Bus. & Prof. Code
14
      §17500, et seq.
15
              148.    As a proximate result of Martin’s actions, SeneGence has suffered—and will
16
      continue to suffer—great damage to, among other things, its business, goodwill, reputation, and
17
      profits in an amount to be proven at trial.
18
              149.    SeneGence is entitled to injunctive relief under Cal. Bus. & Prof. Code § 17535
19
      because it has no adequate remedy at law for Martin’s infringement and will suffer irreparable
20
      harm unless Martin is permanently enjoined.
21
              150.    SeneGence is entitled to restitution under Cal. Bus. & Prof. Code § 17535.
22
              151.    SeneGence is entitled to recover cumulative civil penalties under Cal. Bus. & Prof.
23
      Code §§ 17536 and 17534.5.
24
                                   EIGHTH CAUSE OF ACTION
25          Unfair Competition in Violation of Business & Professions Code § 17200, et seq.,
26
              152.    SeneGence hereby incorporates the allegations set forth in the foregoing paragraphs
27
      as if fully set forth herein.
28
              153.    This claim arises under the laws of the State of California.


                                                COMPLAINT - 55
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 56 of 58 Page ID #:56



 1           154.    Martin did the things herein alleged as a business practice.
 2           155.    In doing the things herein alleged, Martin engaged in unlawful conduct, as alleged
 3
      in the causes of action above.
 4
             156.    In doing the things herein alleged, Martin engaged in unfair conduct, which was
 5
      unethical and substantially injurious to consumers.
 6
             157.    In doing the things herein alleged, Martin engaged in fraudulent conduct.
 7
             158.    In doing the things herein alleged, Martin engaged in unfair, deceptive, untrue, or
 8
      misleading advertising.
 9
             159.    As a result of Martin’s actions alleged hereinabove, SeneGence has suffered—and
10
      will continue to suffer—great damage to, among other things, its business, goodwill, reputation,
11
      and profits in an amount to be proven at trial.
12
             160.    SeneGence is entitled to injunctive relief under Cal. Bus. & Prof. Code § 17203
13
      because it has no adequate remedy at law for Martin’s wrongful conduct and will suffer irreparable
14
      harm unless Martin is permanently enjoined.
15
             161.    SeneGence is entitled to recover civil penalties under Cal. Bus. & Prof. Code
16
      § 17206.
17
             162.    Martin’s wrongful conduct, as alleged herein, was a substantial factor in, and did
18
      proximately cause, damage to SeneGence.
19
             163.    SeneGence is entitled to restitution under Cal. Bus. & Prof. Code §§ 17203, 17535;
20
      Clark v. Superior Court, 50 Cal. 4th 605, 613 (2010) (restitution available as monetary remedy on
21
      § 17200 claim).
22
                                           PRAYER FOR RELIEF
23
             WHEREFORE, SeneGence prays for relief and judgment as follows:
24
             A.      Judgment in favor of SeneGence and against Martin in an amount to be determined
25
      at trial including, but not limited to, compensatory damages, statutory damages, treble damages,
26
      its reasonable attorneys’ fees, and restitution, including disgorgement of profits, punitive damages,
27
      and pre-judgment and post-judgment interest, as permitted by law;
28




                                                COMPLAINT - 56
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 57 of 58 Page ID #:57



 1            B.      That a permanent injunction be issued enjoining Martin and any employees, agents,
 2    servants, officers, representatives, directors, attorneys, successors, affiliates, assigns, any and all
 3
      other entities owned or controlled by Martin, and all of those in active concert and participation
 4
      with Martin (the “Enjoined Parties”) as follows:
 5
                      i)       Prohibiting the Enjoined Parties from advertising or selling, via the Internet
 6                             or otherwise, all photographs of SeneGence products, all photographs
                               displaying any of the SeneGence Registered Trademarks or other
 7                             trademarks SeneGence owns, and all photos displaying the SeneGence
                               Trade Dress,
 8

 9
                      ii)      Prohibiting the Enjoined Parties from using any of the SeneGence
                               Registered Trademarks and the “S” trademark in any manner, including
10                             advertising on the Internet,
11                    iii)     Requiring the Enjoined Parties to take all action to remove from the
                               Enjoined Parties’ websites any reference to any of SeneGence’s products,
12
                               or any of the SeneGence Registered Trademarks or the SeneGence Trade
13                             Dress, and

14                    iv)      Requiring the Enjoined Parties to take all action, including but not limited
                               to, requesting removal from the Internet search engines (such as Google,
15
                               Yahoo!, and Bing), to remove from the Internet all Infringing Photographs
16                             and content which suggests that SeneGence Distributors are authorized to
                               use the Infringing Photographs as marketing materials in connection with
17                             the advertisement and sale of SeneGence products, including removing such
                               content from the websites www.patreon.com, www.pixieset.com,
18
                               www.facebook.com, www.pinterest.com, www.instagram.com, and
19                             www.youtube.com;

20            C.      An award of attorneys’ fees, costs, and expenses; and
21            D.      Such other and further relief as the Court deems just, equitable and proper.
22                                              JURY DEMAND
23            Pursuant to Rule 38 of the Federal Rules of Civil Procedure, SeneGence demands trial by
24    jury of all issues so triable.
25

26    Dated: March 19, 2019                           Respectfully submitted,
27
                                                      /s/ Morgan E. Pietz
28
                                                      PIETZ & SHAHRIARI, LLP

                                                  COMPLAINT - 57
     Case 8:19-cv-00541-JVS-KES Document 1 Filed 03/19/19 Page 58 of 58 Page ID #:58



 1                                       Morgan E. Pietz
 2
                                         Cyrus E. Shahriari

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      COMPLAINT - 58
